
	
		IIA
		Calendar No. 158
		112th CONGRESS
		1st Session
		S. J. RES. 26
		IN THE SENATE OF THE UNITED STATES
		
			September 7, 2011
			Mr. Paul introduced the
			 following joint resolution; which was read the first time
		
		
			September 8, 2011
			Read the second time and placed on the
			 calendar
		
		JOINT RESOLUTION
		Expressing the sense of Congress that
		  Secretary of the Treasury Timothy Geithner no longer holds the confidence of
		  Congress or of the people of the United States.
	
	
		1.Sense of
			 CongressIt is the sense of
			 Congress that Secretary of the Treasury Timothy Geithner no longer holds the
			 confidence of Congress or of the people of the United States.
		
	
		September 8, 2011
		Read the second time and placed on the
		  calendar
	
